Citation Nr: 0739961	
Decision Date: 12/19/07    Archive Date: 12/26/07

DOCKET NO.  07-05 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
March 2004 rating decision, which assigned less than a 
schedular total (100 percent) evaluation for bilateral 
hearing loss prior to October 28, 2003.  

2.  Entitlement to dependency and indemnity compensation 
under 38 U.S.C.A. § 1318 (West 2002).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active service from November 1942 to December 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United 
States Court of Appeals for Veterans Claims (Court) addressed 
VA's notice obligation, under 38 U.S.C.A. § 5103(a) of the 
Veterans Claims Assistance Act of 2000 (VCAA) in the context 
of a claim for DIC benefits under a parallel statute, 38 
U.S.C.A. § 1310.  The Court held that, because the RO's 
adjudication of a DIC claim hinges first on whether a veteran 
was service-connected for any condition during his lifetime, 
the § 5103(a) notice in such a claim must include information 
on what it would take to substantiate the underlying claim 
for service connection.  

In this case, the February 2006 rating decision acknowledged 
that appellant's underlying claim of CUE in rating decisions 
that did not grant an earlier effective date for the 
veteran's 100 percent rating.  However, what it would take to 
substantiate the underlying CUE claim was not addressed in 
the April 2005 VCAA notice letter.  

Further, although the December 2006 statement of the case 
clearly listed CUE as an issue, it was not addressed in the 
April 2005 VCAA notice letter.  The Court has held that where 
an issue is not addressed, the VCAA notice is defective as to 
that issue and that issue must be remanded so the agency of 
original justification can send the claimant an appropriate 
VCAA notice inclusive of the issue.  See Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  

While the further delay of this case is regrettable, the 
applicable case law requires that the case be return to the 
agency of original jurisdiction (AOJ).  Accordingly, the case 
is REMANDED for the following action:

1.  The AOJ should issue a VCAA notice 
letter that informs the claimant of the 
evidence necessary to substantiate her 
claim of CUE, what evidence VA will 
provide, what evidence she is expected 
to provide, and that she should submit 
any evidence in her possession bearing 
on the matter.  

2.  Thereafter, readjudicate the issues 
on appeal.  If the determination 
remains unfavorable to the appellant, 
she and her representative should be 
furnished a supplemental statement of 
the case which addresses all evidence 
associated with the claims file since 
the last statement of the case.  The 
appellant and her representative should 
be afforded the applicable time period 
in which to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



